Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                                          Sep 12 2013, 6:01 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE:

JEFFREY GRIEBEL
Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JEFFREY GRIEBEL,                                   )
                                                   )
       Appellant,                                  )
                                                   )
               vs.                                 )   No. 53A04-1304-DR-191
                                                   )
LEHSA GRIEBEL,                                     )
                                                   )
       Appellee.                                   )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                       The Honorable Douglas R. Bridges, Senior Judge
                              Cause No. 53C06-0306-DR-344


                                       September 12, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                           Case Summary

        Pro-se Appellant Jeffrey Griebel (“Father”) challenges a child support order regarding

his children with Lehsa Griebel (“Mother”). Father articulates no specific issue for review

but requests several modifications of the order. Without a transcript or statement of

evidence, we lack a basis for review of Father’s general contentions as to factual error. We

dismiss.

                                  Facts and Procedural History

        On April 1, 2011, Mother filed a petition to modify child support and healthcare

insurance. Her petition alleged that she and Father were the parents of three minor children,

Mother’s employment had been terminated, and she could not provide healthcare insurance

for the children.

        Pursuant to an Agreed Modification Order dated October 13, 2011, Father was

awarded temporary physical custody of one daughter and Mother retained physical custody of

two daughters. Father was ordered to pay child support of $274 weekly,1 50% of extra-

curricular activities, and a proportional income-based share of uninsured medical expenses.

        On April 20, 2012, Father filed a petition for modification of child support. After an

unsuccessful referral to mediation and the resolution of some discovery issues, the matter

was set for a contested hearing. On October 29, 2012, a hearing was conducted. The

chronological case summary includes the notation: “Parties waived record.” (App. 11.)

According to Father, the entry “is a lie.” (Appellant’s Br. at 9.)

1
 He was given credit for $80 weekly payment on marital debt; thus, the withholding order was issued for
$194.00 weekly.

                                                   2
        On March 18, 2013, the trial court increased Father’s child support by $35 – to $309

weekly ($229 after credit for payment on marital debt). Father was also ordered to pay 77%

of the children’s uninsured healthcare expenses and 50% of the extra-curricular expenses.

        Father appeals.

                                       Discussion and Decision

        Father does not articulate a specific issue for appellate review. Rather, he asserts in

the argument portion of his brief that his income was over-stated by Mother’s counsel, there

was an insufficient change to support modification, Mother did not satisfactorily prove the

amount of uninsured medical expenses, the chronological case summary reflected a lie, and

Mother perjured herself. He requests specific relief: the return of $1,554.19 paid for medical

expenses, “dropping of the requirement to pay extra-curricular expenses and the return of all

such expenses previously paid,” child support remaining at the prior level of $194 per week,

no requirement to pay attorney’s fees, Mother’s assumption of 100% of the health care costs

for the children in her physical custody, and finally, in the event of a re-trial, that it be

conducted before Judge Hill as opposed to Judge Bridges. (Appellant’s Br. at 12.)

        No transcript of the October 29, 2012 hearing exists.2 Moreover, Father admittedly

did not comply with Appellate Rule 31(A), which provides:

        If no Transcript of all or part of the evidence is available, a party or the party’s
        attorney may prepare a verified statement of the evidence from the best
        available sources, which may include the party’s or the attorney’s recollection.
         The party shall then file a motion to certify the statement of evidence with the


2
  We believe the trial court should rethink its policy in allowing parties to waive a record in matters such as
these.

                                                      3
       trial court or Administrative Agency. The statement of evidence shall be
       attached to the motion.

       Griebel has also failed to comply with Appellate Rule 46, which requires, in relevant

part, a table of authorities and a concise and particular description of issues presented for

review. He has failed to support his general claims of error with appropriate citation to

relevant authorities. Moreover, despite making claims of perjury, fraud on the court, and

attorney misrepresentation, he has wholly failed to provide a record to support any contention

of factual error.

       In light of the foregoing, we dismiss Father’s appeal. See Hughes v. King, 808

N.E.2d 146, 148 (Ind. Ct. App. 2004) (observing that, where the appellate court lacks a basis

upon which to review substantive issues on the merits, dismissal is appropriate).

       Dismissed.

MAY, J., and BRADFORD, J., concur.




                                              4